DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 2/22/2021 has been received and entered in to the case. 
	Claims 2, 5-7 and 9-20 have been canceled, and claims 1, 3-4 and 8 have been considered on the merits. All arguments have been fully considered. 
Response to Amendment
	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §101 has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §102 has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 102 (New Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noble et al. (US PAT. 6,906,026).
Noble et al. teach a method of treating a patient with left ventricular hypertrophy by administering a serine protease such as tPA (col. 7, lines 25-31).
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103 (New Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al. as applied to claim 1 above, and further in view of Faul et al. (JCI, 2011; IDS ref.).
Noble et al. teach the subject matter of claim 1 and thus render claim 1 obvious (see above).
Noble et al. do not teach the step of receiving a report or generating a report characterizing a biological sample from the subject as having elevated FGF23 levels compared to normal control (claim 3) or testing a sample to determine the level of FGF23 in the sample (claim 4).
Faul et al. teach that FGF23 elevation contributes directly to high rates of left ventricular hypertrophy and an FGF-receptor blocker attenuated LVH (see entire document).

Regarding the step of receiving a report or generating a report (claim 3), it is directed to a mental step that does not provide any active step other than the step of characterizing the biological sample having elevated FGF23 compared to the control. Thus, it would have been obvious to one skilled in the art to measure the level of FGF23 in a subject having LVH, and determine the efficacy of the treatment of Noble et al. by measuring FGF23 levels since Faul et al. teach the correlation between FGF23 level and LVH.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAEYOON KIM/           Primary Examiner, Art Unit 1632